      Case 1:21-cv-00036-TBM-RPM Document 16 Filed 04/30/21 Page 1 of 1


                          IN THE UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF MISSISSIPPI
                                   SOUTHERN DIVISION

SHERI L. LOTT                                                                            PLAINTIFF

vs.                                                  CIVIL ACTION NO.: 1:21-cv-00036-TBM-RPM

SAFECO INSURANCE COMPANY OF ILLINOIS                                                  DEFENDANT


                     AGREED ORDER DISMISSING CERTAIN CLAIMS

       This matter is before the Court on the agreement of the parties to dismiss without prejudice

any and all claims which are may have been raised in the Complaint for tortious wrongdoing, bad

faith, punitive damages, and/or extra-contractual damages. The Court, being fully advised, finds that

the matter is well taken and should be granted.

       IT IS, THEREFORE, ORDERED AND ADJUDGED THAT:

       1.      Any and all claims which are may have been raised in the Complaint for tortious

wrongdoing, bad faith, punitive damages, and/or extra-contractual damages are hereby dismissed

without prejudice; and,

       2.      The only remaining claim to be resolved at the trial of this matter is whether and to

what extent Plaintiff is entitled to recover Underinsured Motorist insurance benefits from Defendant.

       SO ORDERED AND ADJUDGED, this the ______day
                                          30th     of ________________,
                                                           April        2021.


                                                  _________________________________________
                                                  U.S. DISTRICT COURT JUDGE

AGREED TO BY:

/s/ David A. Wheeler                                  /s/ Gregg A. Caraway
David A. Wheeler, Esq. (MSB #7126)                    Gregg A. Caraway (MSB #8443)
WHEELER & WHEELER, PLLC                               WELLS MARBLE & HURST, PLLC
P.O. Box 264                                          Post Office Box 131
Biloxi, MS 39533                                      Jackson, MS 39205-0131
Telephone: (228) 374-6720                             Telephone: (601) 605-6900
david@wheelerattys.com                                gcaraway@wellsmar.com
ATTORNEY FOR PLAINTIFF                                ATTORNEY FOR DEFENDANT


                                              Page 1 of 1
